Title: To James Madison from Samuel Harrison Smith, 27 August 1800
From: Smith, Samuel Harrison
To: Madison, James


Sir
Philada. Aug. 27. 1800
Mr. Gallatin, some time since, had the goodness to apprise you of my intention to conduct at the seat of the General Govt. a Newspaper on a plan, calculated, in my opinion, to advance the best interests of the Country. Having since matured my ideas, I now do myself the pleasure of addressing you, enclosing the within sketch of my plan.
It is my wish, and will be my effort to collect into a focus those talents, whose ascendancy, generally speaking, only requires contentration and a correct adaptation to existing circumstances. And if to the number of those who have offered the assistance of their talents, I be permitted to add yourself, you will confer not only an obligation on me, but one also on you[r] Country. The dignified and moderate principles by which I design to regulate my professional deportment induce me with the less hesitation to invite your co-operation. I am with the sincerest Esteem Yr. obt. sert.
Sam. H. Smith
